NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 12 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JOSEPH A. MAHER,                                 No. 11-15553

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01887-DLB

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Dennis L. Beck, Magistrate Judge, Presiding

                       Argued and Submitted June 15, 2012
                            San Francisco, California

Before: HUG, RAWLINSON, and IKUTA, Circuit Judges.

       Appellant Joseph Maher appeals the district court’s judgment affirming the

decision of the Commissioner of Social Security (Commissioner) denying his

application for disability insurance benefits. We have jurisdiction pursuant to 28

U.S.C. § 1291 and affirm the district court.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       The administrative law judge’s (ALJ’s) finding that Maher presented with a

severe mental impairment at step two of the sequential analysis did not compel

inclusion of those findings in the residual functional capacity (RFC) determination

at step five of the analysis.

       In Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007), we held “that

satisfaction of the step-two threshold requirement that a claimant prove her

[mental] limitations are severe is not dispositive of the step-five determination of

whether the non-exertional limitations are sufficiently severe such as to invalidate

the ALJ’s exclusive use of the grids.” This holding forecloses Maher’s argument

because the grids provide for broad categories of limitations rather than

incorporation of specific mental limitations. See id. If a finding of severe mental

impairment at step two does not compel inclusion of specific mental limitations at

all, a fortiori, it does not compel the ALJ to include any specific mental limitations

in the RFC or to present them to the vocational expert for the purposes of

determining whether the claimant can perform jobs existing in significant numbers

in the national economy.

       AFFIRMED.




                                          2